DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6, 9-13, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (EP 0580491 A1), see attached English language machine translation.
Regarding claims 1, 3-4 and 10, Becker discloses in figures 1-2, a filter insert ([0001]), wherein the filter insert comprises: 
With respect to the limitation, “for being removably arranged in a filter housing”, this is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of 
a drainage member projecting from a first end (see at 10) of the filter insert (13); 
the drainage member (13) has a rounded form (see figure 2) and the surface (of 13) is forming a part with a rounded surface (see figure 2) that is capable of engaging a groove in a filter housing wall
a filter material body comprising a pleated paper structure forming a hollow cylindrical shape and a longitudinal axis (filter media 9, [0016]; longitudinal axis being the vertical axis of the page in figure 1); and 
a filter material body support structure (10), 
an opening extending from a first end of the filter insert to a second end of the filter insert, wherein the opening is configured to mount on a center post of the filter housing (see opening in figure 1, note opening in elements 10, 11, and continuing through central perforated tube 7 for mounting onto a housing element), 
wherein the drainage member (13) forms a drainage valve actuator for actuating a drainage valve in the filter housing and projects in a transverse direction in relation to an axial direction of the filter insert (see figure 2 - projects orthogonal or transverse to the longitudinal axis, i.e. the vertical axis shown in figure 1) and the drainage member has a rounded surface/shape (13, see figures 1-2);
wherein the longitudinal axis of the filter material body extends along the axial direction of the filter insert, wherein the filter material body support structure is at at least one end of the filter insert in the axial direction (see figure 1), wherein the filter material body support structure has a main extension in a radial direction of the filter 
	Regarding the method limitations recited in claim(s) 10, specifically “welded” the
examiner notes that even though a product-by-process is defined by the process steps
by which the product is made, determination of patentability is based on the product
itself. In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). As the court stated
in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not
depend on its method of production. In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ
145, 147 (CCPA 1969). If the product in a product-by-process claim is the same as or
obvious from a product of the prior art, the claim is unpatentable even though the prior
product was made by a different process.)
Becker does not expressly provide for the use of the drainage member (13) as being spherical. However, Becker does provide for the use of lugs (13) as being
of rounded shapes (see in figure 2).  The particular shape claimed is not established as critical. According to Applicant’s own disclosure (P4/Lines 5-12), “a rounded surface is especially advantageous...”. As such, Applicant’s disclosure establishes that the surface needs to be rounded but seems to illustrate that there is no criticality of the specific spherical shape. Further, Applicant’s disclosure additionally provides “the drainage member may be non-spherical. For example, the drainage member may be formed by a pin or other types of elongated element...” (P17/Lines 29-33).
It would have been obvious to one having ordinary skill in the art at the time of

Regarding claim 2, the filter insert of Becker provides the drainage member
(13) and that member is capable of actuating a drainage valve of a filter housing (note
filter housing and combination of insert with housing is not claimed).
Regarding claim 6, Becker further provides wherein an outer circumference of the filter insert has a circular shape (see figures 1-2) and the drainage member projects radially relative to the outer circumference of the filter insert (see element 13 in figure 2).
Regarding claim 9, Becker further provides wherein a peripheral surface of the filter material body support structure has a circular shape (element 10, see figure 2).
Regarding claims 11-12, Becker further provides an engagement means that
forms a part of a bayonet catch (does this ultimately need to form a bayonet receiver or
bayonet fitting or just be a structure that could with additional features be converted into
an actual bayonet construction?) for engagement with a filter insert removal tool (see
elements 15/17) is capable of engaging with a tool and being a part of a bayonet catch.
Regarding claim 13, Becker further provides wherein the filter insert is adapted for filtering oil for an internal combustion engine.

Regarding claim 31, Becker further provides a fluid permeable center tube extending from the first end to the second end of the filter insert (7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID C MELLON/Primary Examiner, Art Unit 1796